UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 11-4106


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

ALPHONSO HARPER, a/k/a AJ,

                Defendant - Appellant.



Appeal from the United States District Court for the Southern
District of West Virginia, at Charleston.  John T. Copenhaver,
Jr., District Judge. (2:09-cr-00179-1)


Submitted:   August 4, 2011                 Decided:   August 16, 2011


Before NEIMEYER, SHEDD, and DIAZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


David O. Schles, LAW OFFICE OF DAVID SCHLES, Charleston, West
Virginia, for Appellant.    R. Booth Goodwin II, United States
Attorney, William B. King, II, Assistant United States Attorney,
OFFICE OF THE UNITED STATES ATTORNEY, Charleston, West Virginia,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Alphonso Harper, pursuant to a written plea agreement,

pleaded guilty to aiding and abetting the distribution of five

or    more   grams    of   cocaine       base   in   violation      of    21   U.S.C.    §

841(a)(1) and 18 U.S.C. § 2.              The district court denied Harper a

three-level sentence reduction for acceptance of responsibility

and issued a two-level sentence enhancement for obstruction of

justice.       Harper      was    then    sentenced     at    the     bottom      of   the

Guidelines range to 121 months’ imprisonment.                         Harper appeals

his    sentence,      arguing     that    the    district     court      erred    in   (1)

attributing eleven ounces of crack cocaine as relevant conduct,

(2) denying Harper a reduction for acceptance of responsibility,

and (3) enhancing the sentence for obstruction of justice.                              We

affirm.

             We      review      Harper’s       sentence     for    procedural         and

substantive reasonableness.              Gall v. United States, 552 U.S. 38,

51 (2007).        We must “ensure that the district court committed no

significant procedural error, such as failing to calculate (or

improperly calculating) the Guidelines range, . . . or selecting

a sentence based on clearly erroneous facts.”                            Id.       Harper

claims that the district court committed procedural error by

improperly calculating his offense level.

             We    first      address    Harper’s     claim    that      the     district

court erred in its determination of attributable drug quantity.

                                            2
The Government must establish the quantity of drugs attributable

to a defendant by a preponderance of the evidence and may do so

through      the    introduction         of    relevant      and   reliable       evidence.

United States v. Jones, 31 F.3d 1304, 1316 (4th Cir. 1994).

“Determinations regarding the quantity of cocaine base to be

considered as relevant conduct for purposes of calculating a

base offense level are factual in nature and subject to the

clearly      erroneous         standard       of    review.”        United       States     v.

Williams, 977 F.2d 866, 869 (4th Cir. 1992).                             Factual findings

based on a district court’s assessment of witness credibility

deserve “the highest degree of appellate deference.”                                    United

States v. Thompson, 554 F.3d 450, 452 (4th Cir. 2009).

              Harper contends that Brandi Adkins, his girlfriend and

mother     of      his    child,     did      not     provide      credible       testimony

regarding       the      amount    of     crack       cocaine      Harper       sold.       In

particular, Harper notes that the cocaine estimates given in

Adkins’s     first       statement       shortly     after     being     arrested       differ

from the estimates she testified to during Harper’s sentencing

hearing.      We do not find Harper’s argument persuasive.

              Here,        the       district           court          recognized          the

inconsistencies           in     Adkins’s          statements      and        accepted     her

explanation for the discrepancies, as did the probation officer

who   also      deemed    Adkins     a    credible      witness.          A    confidential

informant, Judith Ashworth, testified as well, and corroborated

                                               3
Adkins’s testimony.          To make the drug quantity determination,

the    district    court    used     a    conservative            estimate       provided    by

Adkins regarding the quantity of crack cocaine distributed by

Harper during a two-week period.                     The district court also took

care   to   not    double    count       the       drug    quantity,       and    the    record

reveals     that    Harper’s       involvement             with     distributing          crack

cocaine was more substantial than that encompassed by the two-

week period attributed as relevant conduct.                          The district court

thus    considered     sufficient           evidence          and        assessed       witness

credibility in a reasonable manner.                       Therefore, we conclude that

the district court did not clearly err in calculating the drug

quantity attributable to Harper.

            Nor did the district court err in denying Harper a

downward     adjustment      for     acceptance             of    responsibility.             A

district     court’s        decision           concerning           an     acceptance        of

responsibility adjustment is reviewed for clear error.                                   United

States v. Dugger, 485 F.3d 236, 239 (4th Cir. 2007).                                    We give

due deference to the district court’s decision, because “[t]he

sentencing    judge     is    in     a     unique          position        to    evaluate     a

defendant’s acceptance of responsibility.”                           USSG § 3E1.1 cmt.

n.5.

            The Guidelines allow a district court to reduce the

defendant’s offense level if the defendant “clearly demonstrates

acceptance of responsibility for his offense.”                             Id. § 3E1.1(a).

                                               4
Note    1    to    §     3E1.1      lists     a    number       of   factors       that    may       be

considered in making this determination, including whether the

defendant          admitted          the      offense       conduct         and     voluntarily

terminated criminal conduct.                      While the commentary explains that

“[e]ntry of a plea of guilty prior to the commencement of trial

combined with truthfully admitting the conduct comprising the

offense of conviction . . . will constitute significant evidence

of    acceptance         of     responsibility,”           it    also   states       that       “this

evidence may be outweighed by conduct of the defendant that is

inconsistent with such acceptance of responsibility.”                                       Id. §

3E1.1 cmt. n.3.                The defendant must prove to the court by a

preponderance of the evidence “that he has clearly recognized

and     affirmatively              accepted       personal       responsibility           for    his

criminal conduct.”                 United States v. Nale, 101 F.3d 1000, 1005

(4th Cir. 1996).               A guilty plea may be evidence of acceptance,

but    “it    does       not,      standing       alone,    entitle     a     defendant         to    a

reduction as a matter of right.”                          United States v. Harris, 882

F.2d 902, 905 (4th Cir. 1989).

              Harper contends that his guilty plea and cooperation

with    the       terms       of    his    plea    agreement         should       earn    him     the

acceptance of responsibility reduction.                              He also argues that

there       are     no        credible       witnesses          to   verify        the     assault

allegations            made        against     him      while        awaiting       sentencing.

However,      the      district       court       heard    multiple      witnesses         testify

                                                   5
about Harper’s involvement in assaulting fellow inmates while

awaiting      sentencing.            A   wheelchair-bound             diabetic,          Kerney

Thornsbury, and a West Virginia state trooper testified that

Harper served as the ringleader and lookout as two other inmates

assaulted      Thornsbury       and      took      his     commissary       items.           The

district judge also heard testimony from three other inmates

detailing incidents in which Harper had assaulted them.                                     As a

result, the district court found that Harper had not terminated

his    criminal      conduct    and      was       not    deserving        of    a    downward

adjustment for acceptance of responsibility.                        We agree.

              Lastly,     we     review         Harper’s         contention          that    the

district court clearly erred by issuing a two-level enhancement

for    obstruction      of   justice.           Factual         findings    providing        the

basis for the application of an obstruction of justice sentence

enhancement     will     not    be    disturbed          unless    the     district         court

committed clear error.            United States v. Kiulin, 360 F.3d 456,

460    (4th   Cir.    2004).          Moreover,          such    findings        based      on    a

district court’s assessment of witness credibility deserve “the

highest degree of appellate deference.”                          Thompson, 554 F.3d at

452.

               Pursuant to USSG § 3C1.1, a defendant may receive a

two-point      enhancement       to      his       base    offense       level        “if    the

defendant      willfully       obstructed          or    impeded,     or        attempted        to

obstruct or impede, the administration of justice with respect

                                               6
to the investigation, prosecution, or sentencing of the instant

offense     of    conviction.”           The       Guidelines        also    provide       a   non-

exhaustive list of examples of prohibited conduct, including,

“threatening, intimidating, or otherwise unlawfully influencing

a co-defendant, witness, or juror, directly or indirectly, or

attempting to do so.”             Id. § 3C1.1 cmt. n.4.

             During sentencing, Adkins and Scottie Clay, one of the

assaulted        inmates,      described          how     Harper     requested          that   they

write    false        letters     in    an     attempt         to   reduce     his      sentence.

Adkins    testified         that       after       her    sentencing         hearing,      Harper

convinced her to write his lawyer accepting full responsibility

for   the    drugs       and     absolving          Harper.          Adkins’s       letter      was

submitted        by    Harper’s    lawyer          at    the     sentencing        hearing,    and

Adkins testified that the contents of the letter were false.

Similarly, Clay testified that Harper pressured him into writing

a   letter       absolving       Harper       from       all     responsibility          for   the

alleged assaults.              Significantly, Harper’s requests to Adkins

and Clay came shortly after Harper learned that he would not

receive an acceptance of responsibility reduction due to his

alleged assaults.              We conclude that the evidence supports the

district court’s finding that Harper attempted to obstruct and

impede      the       administration         of        justice      with     respect      to   his

sentencing,       and     we    affirm       its       decision     to     issue    a   two-level

enhancement.

                                                   7
            Accordingly, because the district court’s findings on

relevant conduct, acceptance of responsibility, and obstruction

of   justice    do   not      constitute   clear    error,     we    affirm   the

sentence.      We dispense with oral argument because the facts and

legal    contentions    are     adequately   presented    in    the    materials

before   the    Court   and    argument    would   not   aid   the    decisional

process.

                                                                        AFFIRMED




                                       8